— In a negligence action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Orange County (Weiner, J.), entered October 3, 1984, which denied their motion for summary judgment dismissing the complaint, without prejudice to renewal after pretrial depositions.
Order affirmed, with costs.
There are questions of fact presented on this record concerning the credibility and accuracy of those individuals whose statements are relied upon by the appellants to support their claim that the negligence of the plaintiff’s decedent caused the accident and whether the defendant, Joseph Shuback, contributed, in whole or in part, to the occurrence of the accident. Niehoff, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.